Memorandum Opinion issued January 16, 2003






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00598-CR
NO. 01-02-00599-CR
____________

JOHN SYLVESTER RICHARDSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause Nos. 893264, 893268 



MEMORANDUM  OPINION
	Because no brief had been filed for appellant, on September 5, 2002, we abated
this appeal and ordered a hearing in the trial court.  Among the issues the trial judge
was to consider was whether appellant desired to prosecute the appeal.  The record
of that hearing has been filed in this Court.  At the hearing, appellant stated that he
did not wish to pursue his appeal.
	No written motion to withdraw the appeal has been filed.  See Tex. R. App. P.
42.2(a).  However, we believe that good cause exists to suspend the operation of Rule
42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not
yet issued a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia, and Hanks. 
Do not publish.